Title: To Thomas Jefferson from William C. C. Claiborne, 29 August 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  My dear Sir,
                  New-Orleans 29 August 1804
               
               It is with real concern I announce to you, the death of my esteemed friend H. B. Trist. He died this morning of a malignant yellow fever, after an illness of five days.
               The loss of this citizen is a public misfortune, and will occasion much private distress:—He was faithful to the trust with which you honored him, and had he lived a few years longer, would have made ample provision for the amiable family dependant upon him. But the two Mr. Browns will be enabled I hope to provide for all their wants;—they are benevolent, good young men and of promising talents. Mr. Henry Brown has been appointed by me a Notary Public, and his encouragement has been considerable: Mr. William Brown acted as Deputy Collector, and performed with judgment, industry and discretion the principal duties of the Office:—Permit me my dear Sir, to recommend him as Mr. Trist’s Successor; of his capacity I have no doubt, and for his industry and integrity I will pledge myself.
               It has been the will of Almighty God to carry me through a severe fever; but I am not yet completely releived of its effects: it has left me in a weak State of body and mind, and the illness of Mrs. Claiborne has considerably retarded my recovery;—She has been at the point of death for ten days; the disease however took a favorable turn on yesterday and her Physicians now entertain hopes of her recovery.
               A fever which the Doctors pronounce to be the Yellow fever is beginning to prevail in this city, and has proved particularly fatal to the Americans.
               Pray Sir excuse this letter, I write with a feeble hand, and in great distress of mind.
               Your friend!
               
                  
                     William C. C. Claiborne
                  
               
            